RULEY, JUDGE:
The claimant and the respondent entered into a written contract entitled “Extended Term Lease Plan”, dated November 5, 1976, relating to a “word processing” unit composed of magnetic card typewriters and other machines. This claim subsequently was made for a transportation charge in the sum of $123.65 relating to typewriters, and a transportation charge in the sum of $115.57 relating to a copier. The copier was returned shortly after its delivery to the respondent, and from the evidence, it is apparent that there never was a meeting of minds between the parties as to whether the copier was or was not a part of the word processing unit. For that reason, the Court is of the opinion to deny the claim for the transportation charge related to the copier, and to allow the claim for the *3transportation charge related to the typewriters, inasmuch as there is provision for the same in the contract.
Award of $123.65.